Citation Nr: 1611806	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-16 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating in excess of 40 percent for brachial plexopathy, right shoulder.

2. Entitlement to an initial disability rating in excess of 10 percent for lung cancer, status post right lung lobectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. The claims file was subsequently transferred to the RO in Detroit, Michigan.

The matter was last before the Board in February 2011, when it was remanded for further development. See February 2011 Board Decision.

In December 2014, the RO granted entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities; therefore, this issue is not on appeal and is not addressed in this opinion. Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). The RO also granted a separate 40 percent disability rating for limitation of right shoulder abduction/adduction due to extensive scarring, loss of tissue, and trapezius muscle, status-post surgery and rib removal.

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system. Accordingly, any future review of this case should consider the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure compliance with the Board's February 2011 remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives). The Board directed the AOJ to obtain a new VA examination for the Veteran's brachial plexopathy, right shoulder, that took into consideration his right hand symptomatology. The VA examination did not adequately discuss the Veteran's right hand complaints, therefore the AOJ did not comply with this directive.

Further, the Veteran has submitted a statement reporting symptoms of chronic obstructive pulmonary disease (COPD). See March 2013 Correspondence. As his last VA examination for his lung cancer was in December 2008, a new VA examination should be conducted to determine the current severity of this disability, to include whether it now includes symptoms of COPD.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all relevant private medical records (PMRs) and other evidence that is not in the claims file which he wishes to submit. Obtain all records referred to by the Veteran.
 
2. Obtain any outstanding VA medical treatment records (VAMRs) and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who performed the January 2014 peripheral nerves conditions examination for a new examination. The VA examiner should assess the nature and severity of the Veteran's brachial plexopathy, right shoulder, that especially takes into consideration his reported right hand symptomatology. If the examiner is not available, a different examiner may conduct the examination. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations must govern the examination:

a. Note all of the symptoms associated with the Veteran's brachial plexopathy, right shoulder, to especially include any right hand symptomatology, and identify the nature, frequency, and severity of these symptoms.

b. For any paralysis of a radicular group or nerve, note whether it is complete or incomplete, and if incomplete, whether it is severe, moderate, or mild.

c. Conduct range of motion testing, to include repetitive motion testing, if appropriate.

d. The examiner has an independent responsibility to review the entire record for pertinent evidence, including any pertinent medical evidence that is added to the record as a result of this remand. The examiner's attention is called to:

July 2008 VA Examination Report.

February 2009 VA Examination Report.

January 2014 VA Examination Report.

4. Then return the claims file to the VA examiner who performed the December 2008 respiratory systems examination for a new examination. If the examiner is not available, a different examiner may conduct the examination. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must indicate its review. The following considerations must govern the examination:

a. The examiner should determine the nature and severity of the Veteran's lung cancer, status post right lung lobectomy.

b. All pertinent symptomatology should be reported in detail.

c. The examination report must specifically include a pulmonary function test (PFT), including post-bronchodilator Forced Vital Capacity (FVC), Forced Expiratory Volume in one second (FEV-1), FEV-1/FVC, Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)), and maximum exercise capacity.

If the DLCO (SB) or maximum exercise capacity test is not performed, the examiner should provide reasons stating why the test would not be useful or valid in evaluating the nature and extent of the Veteran's disability. Similar reasons should be provided if post-bronchodilator values are not provided. The examiner should also indicate whether the Veteran has cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or whether he requires outpatient oxygen therapy, as a result of lung cancer, status post right lung lobectomy.

The examiner should state which of the different PFTs (FEV-1, FVC, etc.), most accurately reflects the Veteran's level of disability.

d. The examiner has an independent responsibility to review the entire record for pertinent evidence, including any pertinent medical evidence that is added to the record as a result of this remand. The examiner's attention is called to:

July 2008 VA Examination Report.

December 2008 VA Examination Report.

February 2009 VA Examination Report.

March 2013 Veteran's Correspondence, reporting symptoms of COPD.

5. Then, review the medical examination reports to ensure that they adequately respond to the above instructions. If any report is deficient in this regard, return the case to the appropriate VA examiner for further review and discussion.

6. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to increased disability ratings for brachial plexopathy, right shoulder and lung cancer, status post right lung lobectomy. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




